862 N.E.2d 996 (2007)
308 Ill. Dec. 793
The PEOPLE of the State of Illinois, Appellant,
v.
Jonathan OXFORD, Appellee.
No. 100640.
Supreme Court of Illinois.
March 22, 2007.
On the Court's own motion, there no longer being a substantial question presented by this appeal (see In re E.H., No. 100202, ___ Ill.2d ___, ___ Ill.Dec. ___, ___ N.E.2d ___, 2006 WL 3741951 (December 21, 2006)), the order of the circuit court of Union County finding section 115-10 of the Code of Criminal Procedure of 1963 (725 ILCS 5/115-10 (West 2004)) unconstitutional is vacated and the cause is *997 remanded to that court for further proceedings.
Order entered by the Court.